 

TherapeuticsMD, Inc. 10-Q [txmd-10q_063020.htm]

Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), by and between TherapeuticsMD,
Inc., a Nevada corporation (the “Company”), and James C. D’Arecca (“Executive”)
is entered into and effective as of the 1st day of June 2020 (the “Effective
Date”).

WHEREAS, the Company and Executive now wish to provide for terms and conditions
of Executive’s continued employment with the Company, pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:

1.            Employment and Duties.

(a)         Employment and Term. The Company hereby agrees to employ Executive,
and Executive hereby agrees to serve the Company, in accordance with the terms
and conditions set forth herein, for a period of three (3) years, commencing as
of the Effective Date (such three (3) year period, as it may be extended
pursuant to this Section 1(a), the “Term”), unless sooner terminated pursuant to
Section 3 hereof. Commencing on the third anniversary of the Effective Date, and
each anniversary thereafter, the Term shall automatically be extended for one
(1) additional year, unless at least ninety (90) days prior to such anniversary,
the Company or Executive shall have given notice in accordance with Section 8
hereof that it or Executive does not wish to extend the Term.

(b)         Duties of Executive. Executive shall serve as the Chief Financial
Officer of the Company, shall diligently perform all services as may be
reasonably assigned to Executive by the Company’s Board of Directors (the
“Board”) or the Company’s Chief Executive Officer (the “CEO”), of if delegated
by the CEO the President of the Company or the Executive Vice President of
Operations (the “President or EVP, Operations”). Executive shall exercise such
power and authority as may from time to time be delegated to Executive by the
Board, the CEO, and the President or EVP, Operations. Executive shall report
solely and directly to the CEO (or to the President or EVP, Operations if
instructed to by the CEO). During Executive’s employment, Executive shall devote
substantially all of Executive’s full business time, energy, and ability
exclusively to the business and interests of the Company, shall generally be
physically present at the Company’s offices in Boca Raton, Florida during normal
business hours each week (other than permitted periods of working remotely, paid
time off (“PTO”) and on appropriate business travel for the benefit of the
Company and shall not, without the Company’s prior written consent, be engaged
in any other business activity pursued for gain, profit, or other pecuniary
advantage if such activity interferes in any material respect with Executive’s
duties and responsibilities hereunder. In Executive’s capacity as the Chief
Financial Officer of the Company, Executive shall do and perform all services,
acts, or things necessary or advisable to manage and conduct the business of the
Company, subject to the policies and procedures set by the Company, including
but not limited to performing the Company’s budgeting and forecasting, record
keeping, internal and external reporting; performing financial risk management;
managing – in conjunction with the CEO – the Company’s internal relations
functions; managing the Company’s fundraising plans and capital structure;
maintaining the Company’s SOX compliance program, managing the Company’s cash
flow, overseeing the Company’s finance systems; managing taxes, treasury, and
other functions, and managing the finance organization. Except as otherwise
agreed in writing by the Company, it shall not be a violation of this Agreement
for Executive, and Executive shall be permitted, to (i) serve on any civic or
charitable boards; (ii) deliver lectures, fulfill speaking engagements, or teach
at educational institutions and other institutions; (iii) subject to any
applicable Company policies, make personal investments in such form or manner as
will neither require Executive’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor subject
Executive to any conflict of interest with respect to Executive’s duties to the
Company; and (iv) serve, with the written approval of the Board, as a director
of one or more private or public companies, in each case so long as any such
activities do not significantly interfere with the performance of Executive’s
responsibilities under this Agreement, create a conflict of interest, or create
an adverse interest or position detrimental to Company.



 

 

 

(c)        Policies. Executive shall faithfully adhere to, execute, and fulfill
all lawful policies established by the Company as are communicated to Executive
by the Company.

(d)        Place of Performance. In connection with Executive’s employment by
the Company, Executive shall be based at the Company’s principal executive
offices in Boca Raton, Florida.

2.           Compensation. For all services rendered by Executive, the Company
shall compensate Executive as follows:

(a)        Base Salary. Effective on the Effective Date, the base salary (“Base
Salary”) payable to Executive shall be Four hundred twenty thousand dollars
($420,000) per year, payable on a regular basis in accordance with the Company’s
standard payroll procedures, but not less than monthly. The Board or a committee
of the Board shall review Executive’s performance on at least an annual basis
and may make increases to such Base Salary if, in its sole discretion, any such
increase is warranted. The Board may reduce the Base Salary without Executive’s
consent only if such reduction applies in the same or greater percentage to all
other executives of the Company at the Chief level and above.

(b)        Annual Short-Term Incentive. Executive shall be entitled to
participate in the Company’s annual short-term incentive compensation program,
as such program may exist from time to time, at a level commensurate with that
being offered to other executives of the Company at the Chief level and above.
For calendar years beginning on or after January 1, 2020, the percentage of Base
Salary targeted as annual cash short-term incentive compensation for each
calendar year during the Term shall be seventy-five percent (75%) of Base Salary
(the “Targeted Annual Bonus Award”). Executive acknowledges that the amount of
annual short-term incentive compensation, if any, to be awarded shall be at the
sole, good faith discretion of the Board or a committee of the Board, may be
less or more than the Targeted Annual Bonus Award, and will be based on a number
of factors determined by the Board or a committee of the Board for each calendar
year, including the Company’s performance in connection with, among other
factors, the clinical program, regulatory filings, commercialization and/or
sales, and Executive’s individual performance. Any annual short-term incentive
compensation earned for any calendar year shall be paid in the immediately
following calendar year, as soon as practicable. Except as set forth in
Sections 3(b)(ii), 3(b)(iii), and 3(b)(iv) hereof. Executive must be employed by
the Company on the date on which short-term incentive compensation is paid in
order to receive such short-term incentive compensation. Executive’s 2020 bonus
will not be prorated due to a mid-year start.

2

 

(c)            Long-Term Incentive.   Executive shall be entitled to participate
in the Company’s long-term incentive compensation program, as such program may
exist from time to time, at a level commensurate with that being offered to
other executives of the Company at the Chief level and above. Executive
acknowledges that the amount of long-term incentive compensation, if any, to be
awarded shall be at the sole, good faith discretion of the Board or a committee
of the Board, and will be based on a number of factors determined by the Board
or a committee of the Board for the applicable performance period, including the
Company’s performance in connection with, among other factors, the clinical
program, regulatory filings, commercialization and/or sales, and Executive’s
individual performance. Any long-term incentive compensation earned for the
applicable performance period shall be paid within the first two-and-a-half (2½)
months of the calendar year immediately following the calendar year in which the
applicable performance period ends. Except as otherwise set forth herein,
Executive must be employed by the Company on the date on which long-term
incentive compensation is paid to receive such long-term incentive compensation.

(d)            Restricted Stock Units. As soon as practicable following the
Effective Date and subject to approval by the Board of Directors, the Company
will grant to Executive six hundred fifty-one thousand five hundred (651,500)
restricted stock units (“RSUs”) pursuant to the Company’s 2019 Stock Incentive
Plan, as the same may be amended from time to time (the “Plan”), which RSUs will
vest in equal amounts annually over (3) years from the Effective Date, one-third
vesting on each of June 1, 2021, June 1, 2022, and June 1, 2023, subject to
Executive’ continued employment with the Company and the terms and conditions in
the Plan and an award agreement to be entered into between the Company and
Executive. Executive will also be granted 151,500 performance share units
(“PSUs”) that will vest if the Company achieves EBITDA breakeven, provided
EBITDA breakeven is accomplished on or before December 31, 2022.

(e)            Executive Perquisites, Benefits, and Other Compensation.
Executive shall be entitled to receive additional benefits and compensation from
the Company in such form and to such extent as specified below:

(i)       Insurance Coverage. During the Term, and as otherwise provided within
the provisions of each of the respective plans, the Company shall make available
to Executive all employee benefits to which other executives of the Company are
entitled to receive, subject to the eligibility requirements and other
provisions of such arrangements as applicable to executives of the Company
generally. Such benefits shall include, but shall not be limited to,
comprehensive health and major medical insurance, dental and life insurance, and
short-term and long-term disability. The Company will provide to Executive D&O
insurance and other insurance coverage typically provided to in-house legal
counsel, including legal liability coverage, as reasonably necessary.

(ii)      Reimbursement for Expenses. Reimbursement for business travel and
other out-of-pocket expenses reasonably incurred by Executive in the performance
of Executive’s services under this Agreement, which shall be paid as paid for
other executives of the Company at the Chief level and above., including, but
not limited to, industry appropriate seminars and subscriptions and applicable
licensing and continuing education expenses. All reimbursable expenses shall be
appropriately documented in reasonable detail by Executive upon submission of
any request for reimbursement and shall be in a format and manner consistent
with the Company’s expense reporting policy. Reimbursements under this section
shall be paid within sixty (60) days following date of submission.

3

 

(iii)     Paid Time Off. Executive shall be eligible to accrue PTO and utilize
and carryover from year to year such PTO, consistent with the Company’s policies
and procedures in effect from time to time for executives of the Company at the
Chief level and above.

(iv)      Other Executive Perquisites. The Company shall provide Executive with
other executive perquisites as may be made available to or deemed appropriate
for Executive by the Board or a committee of the Board and participation in all
other Company-wide employee benefits as are available to the Company’s
executives from time to time, including any plans, programs, or arrangements
relating to retirement, deferred compensation, profit sharing, 401(k), and
employee stock ownership.

(v)       Working Facilities. During the Term, the Company shall furnish
Executive with an office, staffing and administrative support and such other
facilities and services suitable to Executive’s position with the Company and
adequate for the performance of Executive’s duties hereunder, which will be
reviewed and provided based on the Company’s needs.

(vi)     Commute Expenses and Relocation. The Company will reimburse Executive
for his reasonable expenses with respect to his temporary housing or hotel,
rental vehicle, and airfare to commute from his home to Boca Raton, Florida for
a reasonable, mutually agreed upon period of time not to exceed two (2) years
from the Effective Date. The Company will reimburse Executive for his reasonable
expenses with respect to relocating his home to the Boca Raton, Florida area.
Reimbursements under this section shall be paid within sixty (60) days following
date of submission and in a manner consistent with the Company’s policies and
procedures in effect from time to time for executives of the Company at the
Chief level and above.

3.            Term of Employment.

(a)           Termination Under Certain Circumstances.

(i)       Death. Executive’s employment and the Term shall be automatically
terminated, without notice, effective upon the date of Executive’s death.

(ii)      Disability. If, as a result of incapacity due to physical or mental
illness or injury, Executive shall have been absent from Executive’s full-time
duties hereunder for six (6) consecutive months, then thirty (30) days after
giving written notice to Executive (which notice may occur before or after the
end of such six (6) month period, but which shall not be effective earlier than
the last day of such six (6) month period), the Company may terminate
Executive’s employment and the Term, provided Executive is unable to resume
Executive’s full-time duties at the conclusion of such notice period.

4

 

(iii)          Termination by the Company for Good Cause. The Company may
terminate Executive’s employment and the Term upon ten (10) days prior written
notice to Executive for “Good Cause,” which shall mean any one or more of the
following: (A) Executive’s material breach of this Agreement (continuing for
thirty (30) days after receipt of written notice of need to cure, if, in the
Company’s determination, such breach is curable); (B) Executive’s negligence in
the performance or intentional nonperformance (continuing for thirty (30) days
after receipt of written notice of need to cure, if, in the Company’s
determination, such breach is curable) of any of Executive’s material duties and
responsibilities; (C) Executive’s willful dishonesty, fraud, or misconduct with
respect to the business or affairs of the Company; (D) Executive’s indictment
for, charge of, conviction of, or guilty or nolo contendre plea to a felony
crime involving dishonesty or moral turpitude whether or not relating to the
Company; (E) a confirmed positive drug test result for an illegal drug; or (F) a
material sanction is imposed on Executive by any applicable professional
organization or professional governing body including, for the avoidance of
doubt, an accounting regulatory board.

(iv)          Termination by the Company Without Good Cause. The Company may
terminate Executive’s employment and the Term at any time without Good Cause. A
termination by Executive without Good Reason shall not be a breach of this
Agreement by Executive.

(v)           Termination by Executive Without Good Reason. Executive, at
Executive’s option and upon written notice to the Company, may terminate
Executive’s employment and the Term without Good Reason (as defined below) at
any time, effective on the date of that notice.

(vi)          Termination by Executive With Good Reason. At any time during the
Term, Executive may terminate Executive’s employment and the Term for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (A) the
assignment to Executive of material duties inconsistent with Executive’s
position as the Chief Financial Officer (including status, office, titles and
reporting requirements), or any other action by the Company that results in a
material diminution in such position, excluding for this purpose (i) any action
not taken in bad faith and that is remedied by the Company promptly after
receipt of a Notice of Termination for Good Reason (as defined below) thereof
given by Executive and (ii) any change in status, office, titles and reporting
requirements following a Change in Control of the Company in which the Company
ceases to be a standalone public reporting company, provided that the material
duties of Executive following such Change in Control are not inconsistent with
those of Executive immediately prior to such Change in Control; (B) the Company
requiring Executive to be based at any office or location other than in Palm
Beach County, Florida, or within thirty-five (35) miles of such location, or
such other location as mutually agreed to by the Company and Executive, except
for travel reasonably required in the performance of Executive’s
responsibilities, provided, however, that this clause 3(iv)(B) will not have any
force or effect until such time that and only for the period of time that
Executive has permanently relocated his home and permanently resides within
thirty-five (35) miles of the Company’s Boca Raton headquarters; or (C) any
material failure by the Company to comply with any of the provisions of this
Agreement, other than a failure not occurring in bad faith and that is remedied
by the Company promptly after receipt of a Notice of Termination for Good Reason
given thereof by Executive. A termination of employment by Executive for Good
Reason shall be effected by Executive’s giving the Board written notice (“Notice
of Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provision(s) of this Agreement on which Executive relies, within ninety
(90) days of the initial existence of one of the conditions constituting Good
Reason. A termination of employment by Executive for Good Reason shall be
effective on the thirty-first (31st) day following the date when the Notice of
Termination for Good Reason is given to the Company; provided that such a
termination of employment shall not become effective if the Company shall have
substantially corrected the circumstance giving rise to the Notice of
Termination for Good Reason within thirty (30) days after the Company’s receipt
of such Notice of Termination for Good Reason.



5

 

(b)        Result of Termination.

(i)       Except as otherwise set forth in this Agreement, in the event of the
termination of Executive’s employment and the Term pursuant to Sections
3(a)(iii) (“Termination by the Company for Good Cause”) or 3(a)(v) (“Termination
by Executive Without Good Reason”) hereof, Executive shall receive no further
compensation under this Agreement other than the payment of Base Salary as shall
have accrued and remained unpaid as of the date of termination, unreimbursed
business expenses, and accrued but unused PTO consistent with the Company’s
policies and procedures therefor in effect at the time of such termination for
officers of Executive’s level.

(ii)       In the event of the termination of Executive’s employment and the
Term pursuant to Sections 3(a)(iv) (“Termination by the Company Without Good
Cause”) or 3(a)(vi) (“Termination by Executive With Good Reason”) hereof, (a)
Executive shall, for a period of twelve (12) months following the effective date
of such termination, continue to receive Executive’s then current annual Base
Salary, as provided in Section 2(a), (b) Executive shall receive an amount equal
to Executive’s Targeted Annual Bonus Award for the calendar year in which the
termination of Executive’s employment occurs, which amount shall be paid to
Executive in a single lump sum, which is unpaid on the effective date of
Executive’s termination, and which shall be paid to Executive when paid to other
similarly situated executives of the Company in accordance with Section 2(b)
hereof, (c) Executive shall receive, beginning on the first payroll date
occurring on or after the thirtieth (30th) day following the effective date of
the termination of Executive’s employment under this Agreement and for a period
of twenty-four (24) months thereafter for a total of twenty-four (24) monthly
payments, a monthly cash payment equal to the one (1) month cost of COBRA
continuation of the health insurance benefits for Executive and Executive’s
immediate family as applicable, as the effective date of such termination, less,
the one (1) month cost for the same health insurance benefits for Executive and
Executive’s immediate family as applicable that would have been incurred by
Executive immediately prior to the effective date of such termination if
Executive remained employed with the Company, (d) all unvested equity
compensation of any kind (including, without limitation, stock options,
restricted stock, RSUs, performance shares or PSUs) held by Executive in
Executive’s capacity as an employee of the Company on the effective date of the
termination shall vest as of the effective date of such termination, (e)
Executive shall receive payment for (1) Base Salary as shall have accrued and
remained unpaid as of the date of termination, (2) unreimbursed business
expenses, (3) accrued but unused PTO consistent with the Company’s policies and
procedures therefor in effect at the time of such termination for executives of
the Company at the Chief level and above, and (4) any annual short-term
incentive compensation earned pursuant to Section 2(b) hereof for the calendar
year immediately preceding the calendar year in which the termination of
Executive’s employment occurs which is unpaid on the effective date of
Executive’s termination, which shall be paid to Executive when paid to other
similarly situated executives of the Company in accordance with Section 2(b)
hereof (the preceding clauses (e)(1), (e)(2), (e)(3) and (e)(4) collectively,
the “Accrued Compensation”).



6

 

(iii)      In the event of the termination of Executive’s employment and the
Term pursuant to Sections 3(a)(i) (“Death”) or 3(a)(ii) (“Disability”) hereof,
(a) Executive shall receive an amount equal to Executive’s Targeted Annual Bonus
Award for the calendar year in which the termination of Executive’s employment
occurs, multiplied by a fraction, the numerator of which is the number of full
months of such calendar year during which Executive was employed with the
Company, and the denominator of which is twelve (12), which amount shall be paid
to Executive in a single lump sum on the first payroll date occurring on or
after the thirtieth (30th) day following the effective date of the termination
of Executive’s employment under this Agreement, (b) all unvested equity
compensation of any kind (including, without limitation, stock options,
restricted stock, RSUs, performance shares or PSUs) held by Executive in
Executive’s capacity as an employee of the Company on the effective date of the
termination shall vest as of the effective date of such termination, (c)
Executive shall receive payment for the Accrued Compensation.

(iv)      In the event of the termination of Executive’s employment and the Term
pursuant to Sections 3(a)(iv) (“Termination by the Company Without Good Cause”)
or 3(a)(vi) (“Termination by Executive With Good Reason”) hereof during the
twelve (12) month period immediately following a Change in Control or otherwise
in connection with such Change in Control, then in lieu of any benefits or
amounts otherwise payable under Section 3(b)(ii) hereof, (a) Executive shall,
for a period of eighteen (18) months following the effective date of such
termination, continue to receive Executive’s then current annual Base Salary, as
provided in Section 2(a), (b) Executive shall receive an amount equal to one and
one half times (1.5x) Executive’s Targeted Annual Bonus Award for the calendar
year in which the termination of Executive’s employment occurs, which amount
shall be paid to Executive in a single lump sum on the first payroll date
occurring on or after the thirtieth (30th) day following the effective date of
the termination of Executive’s employment under this Agreement, (c) Executive
shall receive, beginning on the first payroll date occurring on or after the
thirtieth (30th) day following the effective date of the termination of
Executive’s employment under this Agreement and for a period of eighteen (18)
months thereafter for a total of eighteen (18) monthly payments, a monthly cash
payment equal to the one (1) month cost of COBRA continuation of the health
insurance benefits for Executive and Executive’s immediate family as applicable,
as the effective date of such termination, less, the one (1) month cost for the
same health insurance benefits for Executive and Executive’s immediate family as
applicable that would have been incurred by Executive immediately prior to the
effective date of such termination if Executive remained employed with the
Company, (d) all unvested equity compensation of any kind (including, without
limitation, stock options, restricted stock, RSUs, performance shares or PSUs)
held by Executive in Executive’s capacity as an employee of the Company on the
effective date of the termination shall vest as of the effective date of such
termination, (e) Executive shall receive payment for the Accrued Compensation.



7

 

(c)         Release. Notwithstanding any other provision in this Agreement to
the contrary, as a condition precedent to receiving any post-termination
payments or benefits identified in Sections 3(b)(ii), 3(b)(iii) and 3(b)(iv)
hereof, Executive agrees to execute (and not revoke) a full and complete release
of all claims against the Company and its affiliates, in the form attached
hereto as Exhibit A (subject to such modifications as the Company reasonably may
request) (the “Release”). If Executive fails to execute and deliver to the
Company the Release within twenty-one (21) days following the date of
termination, or revokes the Release, within seven (7) days following the date
Executive executes and delivers the Release, or materially breaches any term of
this Agreement or any other agreement between Executive and the Company while
receiving such post-termination payments or benefits, Executive agrees that
Executive shall not be entitled to receive any such post-termination payments.
For purposes of this Agreement, the Release shall be deemed to have been
executed by Executive if it is signed by Executive’s legal representative in the
case of legal incompetence or on behalf of Executive’s estate in the case of
Executive’s death. Payment of any post-termination payments or benefits
identified in Sections 3(b)(ii), 3(b)(iii) and 3(b)(iv) hereof shall be delayed
until the first payroll date occurring on or after the thirtieth (30th) day
following the effective date of the termination of Executive’s employment under
this Agreement, and any payments that are so delayed shall be paid on the first
payroll date occurring on or after the thirtieth (30th) day following the
effective date of the termination of Executive’s employment under this
Agreement.

(d)         Section 409A. Any payments made by the Company pursuant to
Sections 3(b)(ii), 3(b)(iii) and 3(b)(iv) hereof (except for unpaid annual
short-term incentive compensation earned in the calendar year immediately
preceding the calendar year in which the termination of Executive’s employment
occurs, which shall be paid to Executive when paid to other similarly situated
executives of the Company) shall be paid or commence on the first payroll date
occurring on or after the thirtieth (30th) day following the effective date of
Executive’s “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which Executive is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. Executive shall
receive no additional compensation following any termination except as provided
herein. In the event of any termination, Executive shall resign all positions
with the Company and its subsidiaries. If Executive is a “specified employee”
within the meaning of Section 409A, then payments identified in Section 3(b) of
this Agreement shall not commence until six (6) months following “separation
from service” within the meaning of Section 409A to the extent necessary to
avoid the imposition of the additional twenty percent (20%) tax under Section
409A (and in the case of installment payments, the first payment shall include
all installment payments required by this subsection that otherwise would have
been made during such six-month period). If the payments described in
Section 3(b) are “deferred compensation” within the meaning of Section 409A and
must be delayed for six (6) months pursuant to the preceding sentence, Executive
shall not be entitled to additional compensation to compensate for such delay
period. Upon the date such payment would otherwise commence, the Company shall
reimburse Executive for such payments, to the extent that such payments
otherwise would have been paid by the Company had such payments commenced upon
Executive’s “separation from service” within the meaning of Section 409A. Any
remaining payments shall be provided by the Company in accordance with the
schedule and procedures specified herein. This Agreement is intended to satisfy
the requirements of Section 409A with respect to amounts subject thereto, and
shall be interpreted and construed consistent with such intent. Any
reimbursements by the Company to Executive of any eligible expenses under this
Agreement that are not excludable from Executive’s income for Federal income tax
purposes (the “Taxable Reimbursements”) shall be made by no later than the last
day of the taxable year of Executive following the year in which the expense was
incurred. The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Executive, during any taxable year of Executive shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive. The right to Taxable
Reimbursement, or in-kind benefits, shall not be subject to liquidation or
exchange for another benefit. Notwithstanding the foregoing, the Company does
not make any representation to Executive that the payments or benefits provided
under this Agreement are exempt from, or satisfy, the requirements of Section
409A, and the Company shall have no liability or other obligation to indemnify
or hold harmless Executive or any beneficiary for any tax, additional tax,
interest or penalties that Executive or any beneficiary may incur in the event
that any provision of this Agreement, or any amendment or modification thereof,
or any other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.

8

 

(e)       Section 280G.

(i)       Certain Reductions in Agreement Payments. Anything in this Agreement
to the contrary notwithstanding, in the event a nationally recognized
independent accounting firm designated by the Company and reasonably acceptable
to Executive (the “Accounting Firm”) shall determine that receipt of all
payments or distributions by the Company and its affiliates in the nature of
compensation to or for Executive’s benefit, whether paid or payable pursuant to
this Agreement or otherwise (a “Payment”), would subject Executive to the excise
tax under Section 4999 of the Code, the Accounting Firm shall determine as
required below in this Section 3(e) whether to reduce any of the Payments paid
or payable pursuant to this Agreement (the “Agreement Payments”) to the Reduced
Amount (as defined below). The Agreement Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that Executive would have
a greater Net After-Tax Receipt (as defined below) of aggregate Payments if
Executive’s Agreement Payments were so reduced. If the Accounting Firm
determines that Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if Executive’s Agreement Payments were so reduced, then
Executive shall receive all Agreement Payments to which Executive is entitled.

(ii)       Accounting Firm Determinations. If the Accounting Firm determines
that aggregate Agreement Payments should be reduced to the Reduced Amount, then
the Company shall promptly give Executive notice to that effect and a copy of
the detailed calculation thereof. All determinations made by the Accounting Firm
under this Section 3(e) shall be binding upon the Company and Executive and
shall be made as soon as reasonably practicable and in no event later than
twenty (20) days following the effective date of the termination of Executive’s
employment with the Company. For purposes of reducing the Agreement Payments to
the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. The reduction of the amounts payable hereunder, if
applicable, shall be made (A) only from Payments that the Accounting Firm
determines reasonably may be characterized as “parachute payments” under Section
280G of the Code; (B) only from Payments that are required to be made in cash,
(C) only with respect to any amounts that are not payable pursuant to a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
until those payments have been reduced to zero, and (D) in reverse chronological
order, to the extent that any Payments subject to reduction are made over time
(e.g., in installments). In no event, however, shall any Payments be reduced if
and to the extent such reduction would cause a violation of Section 409A of the
Code or other applicable law. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

9

 

(iii)       Overpayments; Underpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of Executive pursuant
to this Agreement which should not have been so paid or distributed (an
“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement which should have been so paid or distributed (an “Underpayment”), in
each case consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Company or Executive which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, Executive shall pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by Executive to the Company if and to the extent such payment would not
either reduce the amount on which Executive is subject to tax under Section 1
and Section 4999 of the Code or generate a refund of such taxes. In the event
that the Accounting Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be paid promptly (and in no event later than 60 days following the date on
which the Underpayment is determined) by the Company to or for the benefit of
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(iv)       Definitions. The following terms shall have the following meanings
for purposes of this Section 3:

(A)         “Net After-Tax Receipt” shall mean the present value (as determined
in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant taxable year(s).

(B)          “Reduced Amount” shall mean the greatest amount of Agreement
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code if the Accounting Firm determines to reduce
Agreement Payments pursuant to Section 3(e)(i) hereof.

10

 

4.           Competition and Non-Solicitation.

(a)         Interests to be Protected. The parties acknowledge that Executive
will perform essential services for the Company, its employees, and its
stockholders during the term of Executive’s employment with the Company.
Executive will be exposed to, have access to, and work with, a considerable
amount of confidential information. The parties also expressly recognize and
acknowledge that the personnel of the Company have been trained by, and are
valuable to, the Company and that the Company will incur substantial recruiting
and training expenses if the Company must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and diminish the value of the Company’s business
should Executive compete with the Company in any manner whatsoever. The parties
acknowledge that this covenant has an extended duration; however, they agree
that this covenant is reasonable and it is necessary for the protection of the
Company, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Executive
if Executive’s employment is terminated, the parties are in full and complete
agreement that the following restrictive covenants are fair and reasonable and
are entered into freely, voluntarily, and knowingly. Furthermore, each party was
given the opportunity to consult with independent legal counsel before entering
into this Agreement.

(b)         Non-Competition. During the term of Executive’s employment with the
Company and for eighteen (18) months after the termination of Executive’s
employment with the Company, which may be extended an additional twelve (12)
months in the sole and absolute discretion of the Company for a total of thirty
(30) months after termination of Executive’s employment with the Company,
regardless of the reason therefor, Executive shall not (whether directly or
indirectly, as owner, principal, agent, stockholder, director, officer, manager,
employee, partner, participant, or in any other capacity) engage or become
substantially and directly financially interested in any Competitive Business
Activities conducted within the Restricted Territory (as defined below). In the
event of the termination of Executive’s employment and the Term pursuant to
Sections 3(a)(iv) (“Termination by the Company Without Good Cause”) or
3(a)(vi) (“Termination by Executive With Good Reason”) hereof, if the Company
exercises its right to extend this non-competition clause by the additional
twelve (12) months, then Executive will, (a) for a period of twelve (12)
additional months, continue to receive Executive’s then current annual Base
Salary, as provided in Section 2(a) hereof, and (b) Executive will receive for a
period of an additional six (6), a monthly cash payment equal to the one (1)
month cost of COBRA continuation of the health insurance benefits for Executive
and Executive’s immediate family as applicable. As used herein, the term
“Competitive Business Activities” shall mean business activities that are
competitive with the business of the Company, including but not limited to,
business activities in the pharmaceutical industry related to products that
compete with the Company’s products, and the term “Restricted Territory” shall
mean any state or other geographical area in which the Company has demonstrated
an intent to develop, commercialize, and/or distribute products during
Executive’s employment with the Company. Executive hereby agrees that, as of the
date hereof, during Executive’s employment with the Company, the Company has
demonstrated an intent to develop, commercialize, and/or distribute products
throughout the United States of America, Canada, Mexico, Brazil, Argentina,
Europe, Australia, South Africa, Russia, Israel, Japan, and South Korea.

11

 

(c)          Non-Solicitation of Employees. During the term of Executive’s
employment and for a period of twenty-four (24) months after the termination of
Executive’s employment with the Company, regardless of the reason therefor,
Executive shall not directly or indirectly, for the Company, or on behalf of or
in conjunction with any other person, company, partnership, corporation, or
governmental or other entity, solicit for employment, seek to hire, or hire any
person who is employed by the Company, is a consultant of the Company, or is an
independent contractor of the Company, within twenty-four (24) months of the
termination of Executive’s employment, and, as related solely to consultants,
for the purpose of having any such consultant engage in services that are the
same as, similar to, or related to the services that such consultant provided
for the Company and that are competitive with the services provided by the
consultant for the Company.

(d)          Non-Solicitation of Customers. During the term of Executive’s
employment and for a period of twenty-four (24) months after the termination of
Executive’s employment with the Company, regardless of the reason therefor,
Executive shall not directly or indirectly, for the Company, or on behalf of, or
in conjunction with, any other person, company, partnership, corporation, or
governmental entity, call on, solicit, or engage in business with, any of the
actual or targeted prospective customers or clients of the Company on behalf of
any person or entity in connection with any Competitive Business, nor shall
Executive make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company with such customers or
clients, other than in connection with the performance of Executive’s duties
under this Agreement, and/or persuade or encourage or attempt to persuade or
encourage any persons or entities with whom the Company does business or has
some business relationship to cease doing business or to terminate its business
relationship with the Company or to engage in any Competitive Business
Activities on its own or with any competitor of the Company. As used herein, the
term “Competitive Business” shall mean business that is directly competitive
with the business of the Company, including but not limited to, business in the
pharmaceutical industry related to products that directly compete with the
Company’s products.

(e)          Employee Assignment, Invention and Confidentiality Agreement.
Executive hereby affirms, acknowledges, and agrees that Executive will be
subject to the terms and conditions set forth in that certain Employee
Assignment, Invention, and Confidentiality Agreement (the “EAICA”) by and
between the Company and Executive and that this Agreement does not modify or
amend the EAICA.

(f)           Equitable Relief. In the event a violation of any of the
restrictions contained in this Section 4 occurs, the Company shall be entitled
to seek from a court of competent jurisdiction preliminary and permanent
injunctive relief (without being required to post bond), reasonable attorneys’
fees, and damages and an equitable accounting of all earnings, profits, and
other benefits arising from such violation, which right shall be cumulative and
in addition to any other rights or remedies to which the Company may be
entitled. In the event of a violation of any provision of Section 4(b),
Section 4(c), or Section 4(d) hereof, the period for which those provisions
would remain in effect shall be extended for a period of time equal to that
period beginning when such violation commenced and ending when the activities
constituting such violation shall have been finally terminated in good faith.

12

 

(g)          Restrictions Separable. If the scope of any provision of this
Agreement (whether in this Section 4 or otherwise) is found by a court of
competent jurisdiction to be too broad to permit enforcement to its full extent,
then such provision shall be enforced to the maximum extent permitted by law.
The parties agree that the scope of any provision of this Agreement may be
modified by a judge in any proceeding to enforce this Agreement, so that such
provision can be enforced to the maximum extent permitted by law. Each and every
restriction set forth in this Section 4 is independent and severable from the
others, and no such restriction shall be rendered unenforceable by virtue of the
fact that, for any reason, any other or others of them may be unenforceable in
whole or in part.

5.          Return of Company Property. At any time as requested by the Company,
or upon the termination of Executive’s employment with the Company for any
reason, Executive shall deliver promptly to the Company all files, lists, books,
records, manuals, memoranda, drawings, and specifications; all other written or
printed materials and computers, cell phones, and other equipment that are the
property of the Company (and any copies of them); and all other materials that
may contain confidential information relating to the business of the Company,
which Executive may then have in Executive’s possession or control, whether
prepared by Executive or not.

6.          Cooperation. Following the Term, Executive shall give assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
Executive’s other business or personal commitments, in any matter relating to
Executive’s position with the Company, or Executive’s expertise or experience as
the Company may reasonably request, including Executive’s attendance and
truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which
Executive was involved or potentially had knowledge by virtue of Executive’s
employment with the Company. The Company agrees that (a) it shall promptly
reimburse Executive for Executive’s reasonable and documented expenses in
connection with rendering assistance and/or cooperation under this Section 6
upon Executive’s presentation of documentation for such expenses and (b)
Executive shall be reasonably compensated for his continued material services as
required under this Section 6. The parties agree to negotiate the reasonable
compensation reference in 6(b) in good faith.

7.            No Prior Agreements. Executive hereby represents and warrants to
the Company that the execution of this Agreement by Executive and Executive’s
employment by the Company and the performance of Executive’s duties hereunder
will not violate or be a breach of any agreement with a former employer, client,
or any other person or entity. Further, Executive agrees to indemnify the
Company for any claim, including, but not limited to, attorneys’ fees and
expenses of investigation, by any such third party that such third party may now
have or may hereafter come to have against the Company based upon or arising out
of any non-competition, invention, or secrecy agreement between Executive and
such third party that was in existence as of the date of this Agreement.

13

 

 

8.            Miscellaneous.

(a)           Notice. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (i) if personally delivered,
on the date of delivery, (ii) if by e-mail transmission, upon receipt, (iii) if
mailed United States mail, registered or certified, return receipt requested,
postage prepaid, and addressed as provided below, upon receipt or refusal of
delivery, or (iv) if by a courier delivery service providing overnight or
“next-day” delivery, upon receipt or refusal of delivery, in each case addressed
as follows: 

  To the Company: TherapeuticsMD, Inc.  

951 Yamato Road, Suite 220

Boca Raton, Florida 33431

Attention: Chief Executive Officer

Phone: (561) 961-1900

      With a copy, which shall not constitute notice, to:      

TherapeuticsMD, Inc.

951 Yamato Road, Suite 220

Boca Raton, Florida 33431

Attention: General Counsel

Phone: (561) 961-1900



  

  To Executive: James C. D’Arecca

 

  With a copy to: Stewart Reifler, Esq.  

8 Brightfield Lane

Westport, Connecticut 06880

Phone: (203) 557-0722

   



Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 8 for the giving of notice.

(b)           Indulgences; Waivers. Neither any failure nor any delay on the
part of either party to exercise any right, remedy, power, or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be binding
unless executed in writing by the party making the waiver.

(c)           Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the State of Florida, notwithstanding
any Florida or other conflict-of-interest provisions to the contrary, unless
superseded by federal law. Venue for any action arising out of this Agreement or
the employment relationship shall be brought only in courts of competent
jurisdiction in or for Palm Beach County, Florida and each party hereby
irrevocably waives, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue in such courts and submits
to the jurisdiction of such courts. THE PARTIES (BY THEIR ACCEPTANCE HEREOF)
HEREBY KNOWINGLY, IRREVOCABLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT
EACH MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTES BASED UPON OR
ARISING OUT OF THIS AGREEMENT.



14

 

(d)           Execution in Counterpart. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of the parties reflected hereon as the signatories.

(e)           Entire Agreement. Except as herein contained, this Agreement
contains the entire understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, inducements, and conditions, express or implied, oral or
written, which shall no longer have any force or effect. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by Executive and an
authorized representative with actual authority to bind Company.

(f)            Controlling Document. If any provision of any agreement, plan,
program, policy, arrangement or other written document between or relating to
the Company and Executive conflicts with any provision of this Agreement, the
provision of this Agreement shall control and prevail.

(g)           Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(h)           Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

(i)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the parties hereto;
provided that because the obligations of Executive hereunder involve the
performance of personal services, such obligations shall not be delegated by
Executive. For purposes of this Agreement, successors and assigns shall include,
but not be limited to, any individual, corporation, trust, partnership, or other
entity that acquires a majority of the stock or assets of the Company by sale,
merger, consolidation, liquidation, or other form of transfer. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.



15

 

(j)            Tax Withholding. The Company may withhold from any benefits
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

(k)           Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment hereunder,
including without limitation, the Company’s obligations under Section 3 hereof
and Executive’s obligations under Section 4 hereof, and the expiration of the
Term, to the extent necessary to the intended preservation of such rights and
obligations.

(l)            Right to Consult with Counsel; No Drafting Party. Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of Executive’s
own choosing, and, given this, Executive agrees that the obligations created
hereby are not unreasonable. Executive acknowledges that Executive has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.

[Signature Page Follows]

16

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  THERAPEUTICSMD, INC.       /s/ Robert Finizio   Robert Finizio   Chief
Executive Officer       EXECUTIVE:       /s/ James C. D’Arecca   James C.
D’Arecca

 

[Signature Page to Employment Agreement] 



 

 

EXHIBIT A
FORM OF SEPARATION AGREEMENT AND RELEASE

This Separation Agreement (“Agreement”) is made between TherapeuticsMD, Inc.
(“Company”) and ____________________ (“Employee”), intending to be legally
bound, and in consideration of the mutual covenants contained herein, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.       Separation and Severance. Employee’s final day of employment with
Company was ____________________. Although the parties agree that Company does
not owe Employee any further consideration, as severance if this release is not
executed by Employee, Company agrees to pay Employee as set forth in Employee’s
Employment Agreement dated __________________ (the “Employment Agreement”),
provided Employee executes this Agreement, complies with its terms and the terms
of Employee’s Employment Agreement[[, and does not revoke this Agreement during
the Revocation Period as defined in Section 8 below.]]1 Employee acknowledges
that no other compensation of any kind remains outstanding, that the
consideration provided herein is more than Employee would otherwise be entitled
to receive, that Employee shall not be entitled to any other payments or
benefits from Company, and that no other amounts are due or owing or shall
become due or owing relating to any obligation, agreement, or otherwise.

 

2.       Execution of Separation Agreement. Should Employee wish to accept this
Agreement, it must be signed and returned to ________________________________ by
______________.

 

3.       EAICA. Employee acknowledges and agrees that Employee’s obligations
contained in the paragraphs 2, 3, 4, 6, 8, 9, 10 and 11 of the Employee
Assignment, Invention, and Confidentiality Agreement (“EAICA”) that Employee
signed on _____________________, a copy of which is attached as Exhibit A,
remain in full force and effect. The terms of this Agreement are in additional
to and do not supersede the surviving terms of the EAICA.

 

4.       Confidentiality of Agreement. Employee understands and agrees that the
existence of this Agreement and the terms and conditions thereof, shall be
considered confidential, and shall not be disclosed by Employee to any third
party or entity except with the prior written approval of Company, to Employee’s
spouse or attorney or financial advisor, or upon the order of a court of
competent jurisdiction. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement or any other agreement between the Company
and Employee shall prevent Employee from sharing information and communicating
in good faith, without prior notice to the Company, with any federal government
agency having jurisdiction over the Company or its operations, and cooperating
in any investigation by any such federal government agency; provided that
Employee receives no monies for compensatory or other damages as a result of
participating in any such communication or cooperation with the EEOC.

 



 

1 Employee will be entitled to a revocation period only if over the age of 40 at
the date of termination.

 



A-1 

 

 

5.       Non-Disparagement. At all time Employee will refrain from and will not
directly or indirectly engage in any conversation that would tend to negatively
impact Company or any of its subsidiaries or any of its past and current
directors and senior executives.

 

6.       Return of Company Property. Employee agrees to immediately return to
Company any and all property of Company in Employee’s possession, custody, or
control. No severance shall be paid pursuant to this Agreement until all Company
property is returned.

 

7.       Confidential Information. Employee acknowledges that Employee has had
access to Company confidential and proprietary information and agrees that all
such Confidential Information is and shall remain the exclusive property of
Company. Employee further agrees that Employee shall not publish, disclose, or
otherwise make available to any third party any such Confidential Information,
except (i) as such disclosure or use may be or may have been required or
appropriate in connection with his work as an employee of the Company, (ii) when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information, (iii) as
to such Confidential Information that becomes generally known to the public or
trade without his violation of this Section 7 or (iv) to Employee’s spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance Employee’s tax, financial and other personal planning
(each an “Exempt Person”), provided, however, that any disclosure or use of any
Confidential Information by an Exempt Person shall be deemed to be a breach of
this Section 7 by Employee. Employee acknowledges and agrees that Employee has
continuing confidentiality obligations under the EAICA. Employee warrants that
Employee has no materials containing Confidential Information, but if Employee
does, Employee shall return immediately to Company any and all materials
containing any Confidential Information in Employee’s possession, custody, or
control. The terms of this Separation Agreement comprise confidential
information of the Company.

 

8.       Release. That the undersigned, ________________, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, and Employee’s past, present and future agents,
representatives, attorneys, affiliates, heirs, executors, assigns and
successors, and all other persons connected therewith, and on behalf of all
successors and assigns, hereby releases and forever discharges TherapeuticsMD,
Inc., vitaMedMD, LLC, BocaGreenMD, Inc., vitaCare Prescription Services and all
of their past, present and future agents, representatives, principals,
attorneys, affiliates, owners, parent corporations, subsidiaries, officers,
directors, employees, assigns and successors, and all other persons, firms or
corporations connected or affiliated therewith (collectively “Releasees”), of
and from any and all legal, equitable or other claims, demands, setoffs,
defenses, contracts, accounts, suits, debts, agreements, actions, causes of
action, sums of money, judgments, findings, controversies, disputes, or past,
present and future duties, responsibilities, obligations, or suits at law and/or
equity of whatsoever kind, from the beginning of the world to the date hereof,
in addition, without limitation, any and all actions, causes of action, claims,
counterclaims, third party claims, and any and all other federal, state, local
and/or municipality statutes, laws and/or regulations and any ordinance and/or
common law pertaining to employment or otherwise and any and all other claims
which have been or which could have been asserted against any party in any
forum.

 



A-2 

 

 

By signing this Agreement, Employee knowingly and voluntarily fully releases and
forever discharges Releasees of and from all claims, demands and liability of
any kind arising under any statute, law or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the National Labor Relations Act, the Americans with Disabilities Act, any
state Human Rights Act, Fla. Stat. 448, or any facts or claims arising under the
Age Discrimination in Employment Act (“ADEA”). This release is intended to cover
all actions, causes of action, claims and demands for damages, loss or injury
arising from the beginning of time until the date of this Agreement, whether
presently known or unknown to Employee. However, Employee does not waive
Employee’s rights to claims which may arise after this Agreement becomes
effective.

 

In addition, Employee is hereby advised to consult with an attorney prior to
executing this Agreement. Employee agrees that Employee has been given a
reasonable time in which to consider the Agreement and seek such consultation.
Employee further warrants that Employee has consulted with knowledgeable persons
concerning the effect of this Agreement and all rights which Employee might have
under any and all state and federal laws relating to employment and employment
discrimination and otherwise. Employee fully understands these rights and that
by signing this Agreement Employee forfeits all rights to sue Releasees for
matters relating to or arising out of employment, separation, or otherwise.

 

In accordance with provisions of the ADEA, as amended, 29 U.S.C. §601-634,
Employee is hereby provided a period of twenty-one (21) days from the date
Employee receives this Agreement to review the waiver of rights under the ADEA
and sign this Agreement. Furthermore, Employee has seven (7) days after the date
Employee signs the Agreement (“Revocation Period”) to revoke Employee’s consent.
This Agreement shall not become effective or enforceable until the Revocation
Period has expired. If Employee does not deliver a written revocation to
___________________________ before the Revocation Period expires, this Agreement
will become effective.

 

Notwithstanding anything in this Section 8 to the contrary, releases contained
in this Agreement shall not apply to (i) any rights to receive any payments or
benefits pursuant to Sections 3(b)(ii), 3(b)(iii) or 3(b)(iv) of the Employment
Agreement, (ii) any rights or claims that may arise as a result of events
occurring after the date this Agreement is executed, (iii) any indemnification
rights Employee may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (v) any claims for vested benefits under any Company pension benefit
plan or welfare benefit plan in which Employee and his dependents participate,
and/or (vi) any rights as a holder of equity securities of the Company.

 

9.       Opportunity to Seek Counsel. The parties represent that they have had
an opportunity to retain legal counsel to represent them in connection with this
matter, that they have been advised of the legal effect and consequences of this
Agreement, that they have entered into this Agreement knowingly, freely and
voluntarily of their own volition, and that they have not been coerced, forced,
harassed, threatened or otherwise unduly pressured to enter into this Agreement.

 



A-3 

 

10.     Reporting of Known Issues. As a further condition to your receipt of the
benefits described in this Agreement, you hereby represent and warrant that you
have reported in writing to ___________________________ any unethical conduct or
violations of laws, regulations, Company policies and procedures by the Company,
a Company employee, or a Company officer of which you are aware.

 

11.     No Admissions. This Agreement is not and shall not in any way be
construed as an admission by either party of any wrongful act or omission, or
any liability due and owing, or any violation of any federal, state or local law
or regulation.

 

12.     Miscellaneous. This Agreement may not be amended or modified except in
writing signed by Employee and an authorized representative with actual
authority to bind Company, specifically stating that it is an amendment to this
Agreement. This Agreement shall be governed by and construed in accordance with
Sections 4(g) (Restrictions Separable), 8(a) (Notice), 8(b) (Indulgences;
Waivers), 8(c) (Controlling Law), 8(d) (Execution in Counterpart), 8(f) (Section
Headings), and 8(k) (Right to Consult with Counsel; No Drafting Party) of the
Employment Agreement. This Agreement and the Employment Agreement constitute the
entire Agreement between the parties hereto with respect to the subject matter
hereof; provided, however, that Employee’s continuing obligations to the Company
under the terms of the EAICA are incorporated herein and shall remain in full
force and effect as set forth herein.



 

IN WITNESS THEREOF, the parties hereto acknowledge, understand and agree to this
Agreement and intend to be bound by all of the clauses contained in this
document.





            EMPLOYEE   THERAPEUTICSMD, INC.                   By:     [Employee]
              Its:                 Date:      Date:                

 



A-4 